DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 2/7/19; 3/5/19; 3/25/19 and 3/19/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 11 are allowable over the Prior Art of Record because it fails to teach or suggest a plotter comprising a memory configured to store computer-readable instructions that, when executed by the processor, instruct the processor to perform processes comprising: identifying a contour of a pattern to be processed on the workpiece; generating plot data instructing drawing positions, on the workpiece, of a drawing line representing the contour and a fill line, the fill line being a line to fill, using the pen, an offset area offset by a first predetermined amount to an inward side of the contour from the drawing line; and controlling the first movement mechanism and the 

Claims 12 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a non-transitory computer-readable medium storing computer-readable instructions that, when executed, instruct a processor of a plotter to perform processes comprising42/452016-02196US00/16121BRF21 the steps of controlling a first movement mechanism and a second movement mechanism on the basis of the generated plot data, relatively moving a mounting portion and the workpiece, and drawing the drawing line and the fill line on the workpiece using the pen mounted on the mounting portion, the first movement mechanism being configured to relatively move the mounting portion and the workpiece in a movement direction, the second movement mechanism being configured to relatively move the mounting portion and the workpiece in a direction intersecting the movement direction by the first movement mechanism, and the mounting portion being configured to mount with the pen, the movement direction being a direction for the mounting portion and the workpiece to move close to and away from each other in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe (US 10,071,492) discloses a cutting apparatus and non-transitory computer readable medium but fails to teach the plotter combination as claimed. 
Kawagushi et al. (US Pub. No. 2015/0231789) discloses a cutting apparatus and non-transitory computer readable medium but fails to teach the plotter combination as claimed. 
Matsushima et al. (US 9,302,404) discloses an apparatus and non-transitory computer readable medium but fails to teach the plotter combination as claimed. 
Fujihara et al. (US Pub. No. 2014/0000429) discloses a cutting apparatus and computer readable medium but fails to teach the plotter combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 25, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861